Court of Appeals
                                             Third District of Texas
                                             P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                                      www.txcourts.gov/3rdcoa.aspx
                                                            (512) 463-1733




JEFF L. ROSE, CHIEF JUSTICE                                                                  JEFFREY D. KYLE, CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD, JUSTICE
CINDY OLSON BOURLAND, JUSTICE                          17^
                                             March-5:2015


The Honorable Velva L. Price
Civil District Clerk
Travis County Courthouse
P.O.Box 1748
Austin, TX 78767
* DELIVERED VIA E-MAIL *



RE:      Court of Appeals Number:      03-13-00535-CV
         Trial Court Case Number:      D-l-GN-10-003982

Style:    The Railroad Commission of Texas
          v. CenterPoint Energy Resources Corp. d/b/a CenterPoint Energy Entex and
          CenterPoint Energy Texas Gas


Dear Honorable Velva L. Price:


        The Third Court of Appeals has issued the mandate in this cause. Therefore, I am returning
the following original exhibits:

         2 boxes of administrative record.




                                                         Very truly yours,




                                                        Jeffrey D. Kyle, Clerk

                                                 Filed in The District Court
                                                   of Travis County, Texas

                                                         MAR 12 2015                      .yrtrfr
                                                 At                                  M.
                                                 Velva L Price, District Clerk